Citation Nr: 0738969	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-37 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1. Entitlement to a compensable rating for a left ear scar.

2. Entitlement to a compensable rating for a right eye 
corneal scar.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1974 to July 1977.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
granted service connection and a noncompensable rating for a 
left ear scar and from a June 2004 rating decision of the 
Cleveland, Ohio RO that granted service connection and a 
noncompensable rating for a right eye corneal scar.  The 
veterans claims file is currently in the jurisdiction of the 
Houston RO.  The veteran requested a videoconference hearing, 
and such hearing was scheduled in April 2005.  It was 
postponed (pursuant to his motion) and rescheduled in August 
2005.  He failed to report for the rescheduled hearing.  The 
case was previously before the Board in March 2006 when it 
was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In March 2006, the Board remanded these claims, in part, for 
new VA examinations.  Regarding the right eye corneal scar, 
the Board requested that an ophthalmologist complete visual 
field studies in accordance with 38 C.F.R. §§ 4.76 and 4.76a, 
utilizing the Goldmann Visual Field chart, and interpret all 
graphical representations of test results numerically to show 
the degrees of contraction.  A VA examination was completed 
in January 2007 and a Goldmann Visual Field chart was 
utilized.  However, this chart was not interpreted in 
accordance with 38 C.F.R. § 4.76a.  The provisions of 38 
C.F.R. § 4.76a, provide specific criteria and procedures for 
evaluating average contraction of visual fields.  The number 
of degrees lost must be determined in each of the following 
eight meridians: temporally, down temporally, down, down 
nasally, nasally, up nasally, up, and up temporally.  See 38 
C.F.R. § 4.76a.  In the January 2007 examination report, the 
VA physician noted the right eye had "severe superior > 
inferior generalized constriction; MD: -15.61", but did not 
report the number of degrees lost in any of the eight 
meridians or complete any other interpretation or explanation 
of the results.  This report does not contain sufficient 
detail for evaluation purposes and it must be returned for 
further interpretation.  38 C.F.R. § 4.2. 

The March 2006 remand also instructed that an evaluation be 
scheduled to determine the severity of the left ear scar, 
including an evaluation of the 8 characteristics of 
disfigurement under current 38 C.F.R. § 4.118, Diagnostic 
Code (Code) 7800 criteria.  In October 2006, the January 2004 
VA examiner reviewed and quoted his prior examination report, 
and provided the following additional comment:  "No 
functional limitations.  Photographs were not ordered since 
it is not visible unless you directly pull the ear down and 
then it is not disfiguring in any way that I can determine.  
It does not seem that it hinders the veteran in any way that 
I can discern."  He did not reexamine the veteran.  While 
noting that the scar "was not disfiguring in any way that I 
can determine", the examiner did not specifically address 
the 8 characteristics of disfigurement in Code 7800.  For 
example, the examiner did not state the width of the scar or 
indicate whether the surface contour of the scar was elevated 
or depressed on palpation.  Without more detail, the Board is 
unable to sufficiently evaluate the severity of the left ear 
scar in accordance with the relevant criteria. 

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Since neither 
of the VA examination reports complies with the previous 
remand's request and both are insufficient for rating 
purposes, a further remand is necessary.

Accordingly, the case is REMANDED for the following:

1.	The RO should request that the January 
2007 VA examiner (if available, another 
ophthalmologist if not) review the January 
2007 eye examination report, including the 
accompanying field vision charts.  The 
examiner should report the extent of the 
veteran's right eye visual field in the 
following eight meridians:  temporally, 
down temporally, down, down nasally, 
nasally, up nasally, up, and up temporally 
and should determine the number of degrees 
lost and complete all other calculations in 
accordance with 38 C.F.R. §§ 4.76 and 
4.76a.  (The examiner should be provided 
with a copy of these regulations.)

In the event that a VA examiner is unable 
to furnish the needed information from the 
January 2007 examination report, the 
veteran should be afforded an additional VA 
examination to obtain the information 
requested in the preceding paragraph.  The 
examiner should review the claims folder in 
conjunction with the examination. 

2.	The RO should also arrange for the 
veteran to be afforded a VA skin 
examination (by an examiner other than the 
June 2004 and October 2006 examiner) to 
assess the nature and severity of his left 
ear scar.  The veteran's claims folder must 
be reviewed by the examiner in conjunction 
with the examination.  The examiner should 
be provided copies of the old and new 
criteria for rating scars (i.e. those in 
effect prior to August 30, 2002, and those 
that came into effect on that date).  All 
pertinent symptoms/findings should be 
described in detail.

The examiner must address the following 
questions:

A. Is the left ear scar slight, moderate, 
or severe in degree of disfigurement?  (A 
scar may be considered severe particularly 
when it produces a marked and unsightly 
deformity of the auricles.);

B. Which of the following, if any, are 
characteristic of the left ear scar: tissue 
loss, cicatrisation, marked discoloration, 
or marked color contrast?;

C. Of the following eight characteristics 
of disfigurement, which, if any, is 
present?:

1. Scar 5 or more inches (13 centimeters) 
in length; 
2. Scar at least one-quarter inch wide (0.6 
centimeters) at its widest part; 
3. Scar surface or contour elevated or 
depressed on palpation; 
4.  Scar adherent to underlying tissue; 
5. Skin hypo-or hyper- pigmented in an area 
exceeding 6 square inches (39 square 
centimeters); 
6. Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 square 
centimeters); 
7. Underlying soft tissue missing in an 
area exceeding six square inches (39 square 
centimeters); 
8. Skin indurated and inflexible in an area 
exceeding 6 square inches (39 square 
centimeters);

D. Does the scar exhibit visible or 
palpable tissue loss?;

E. Is the scar tender and/or painful on 
objective demonstration?; and

F. Is the scar poorly nourished with 
repeated ulceration or unstable (frequent 
loss of covering of skin over scar)?

3.	The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

